         4:19-bk-15391 Doc#: 26 Filed: 12/23/19 Entered: 12/23/19 14:01:05 Page 1 of 1
                                                                                                          tr   /004
                                IN THE UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF ARKANSAS
                                           CENTRAL DIVISION

In re:    MICHAEL E. STAGNER and PATRICIA A. STAGNER                               Case No: 4:19-bk-15391 T

                                      OBJECTION TO CONFIRMATION
                                            OF INITIAL PLAN


       Joyce Bradley Babin, Chapter 13 Standing Trustee, submits this Objection to Confirmation of Initial Plan .
The Chapter 13 filing and plan fail to comply with the following:

        1. 11 U.S.C. § 1325(b)(1) - The payments to be distributed to unsecured creditors are inconsistent with
disposable income.

        Because the filing and plan fail to comply with applicable provisions of the Bankruptcy Code, confirmation
of the plan should be denied and the case should be dismissed pursuant to 11 U.S.C. § 1307 or, alternatively, the
Debtor should be given an opportunity to submit an amended plan within a reasonable period of time .

       WHEREFORE, the Trustee prays that confirmation of the plan is denied and the case is dismissed pursuant
to 11 U.S.C. § 1307, or alternatively, that the Debtor is given an opportunity to submit an amended plan within a
reasonable period of time; and for all other just, proper and equitable relief.



                                                                    /s/ Joyce Bradley Babin
                                                               CHAPTER 13 STANDING TRUSTEE
                                         CERTIFICATE OF SERVICE

    The undersigned certifies that a copy of the foregoing document was served on the Debtors' attorney and any
other ECF Filing Users through Notice of Electronic Filing (ECF) and on the Debtors and any other non-ECF Filing
Users by U.S. Mail, postage prepaid, as further listed below, on December 23, 2019.


                                                                            /s/ Joyce Bradley Babin
                                                                              Joyce Bradley Babin

cc:        Michael E. Stagner and
               Patricia A. Stagner
           100 Poston Road
           Jacksonville, AR 72076
